Holman, J.
Judgment on motion in favour of Hay, treasurer of Clark county, against Lemon, late sheriff and collector of that county, and Carr, Hucklebury, and Cooper, his sureties, for failing to pay certain taxes due to the said county, by the said Lemon, as collector. The notice names Carr, Hucklebury, and Cooper as the sureties of Lemon, without stating in what manner they became sureties.
The act of assembly requires "that the collectors of taxes *228should give bond with surety; and if Carr, Hucklebury, and Cooper were the sureties of Lemon, as collector, it was by bond executed agreeably to the provisions of the act of assembly. If such was the case, the bond which showed their liability to this motion, should have been set forth in the notice as fully as it should be in a declaration. See Dawson v. Shaver et at., decided at this term (1). The notice is therefore insufficient, and thft proceedings thereon are erroneous.
Howk, for the plaintiffs.
Ross, for the defendant,

Per Curiam.

The judgment is reversed, with costs.

 Ante, p. 204. Stat. 1817, p. 291; — 1823, p. 122.